                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KEITH JAMES LINTZ, #889211,

             Petitioner,                            Case No. 18-cv-13053
                                                    Hon. Matthew F. Leitman
v.

WILLIS CHAPMAN,

          Respondent.
__________________________________________________________________/

    OPINION AND ORDER (1) GRANTING PETITIONER’S MOTION
       TO EXPAND THE RECORD (ECF No. 14), (2) GRANTING
  RESPONDENT’S MOTION TO DISMISS (ECF No. 8), (3) DISMISSING
       PETITION FOR WRIT OF HABEAS CORPUS (ECF No. 1),
 (4) GRANTING PETITIONER A CERTIFICATE OF APPEALABILITY,
 AND (5) GRANTING PETITIONER LEAVE TO PROCEED IN FORMA
                    PAUPERIS ON APPEAL

      Petitioner Keith James Lintz is a state prisoner in the custody of the Michigan

Department of Corrections. On September 6, 2013, a jury in the Cass County Circuit

Court found Lintz guilty of two counts of first-degree murder, Mich. Comp. Laws §

750.316, and possession of a firearm during commission of a felony, Mich. Comp.

Laws § 750.227b. The state trial court sentenced Lintz to a life sentence without the

possibility of parole on each murder conviction and a two-year sentence on the

felony-firearm conviction.

      On September 28, 2018, Lintz filed a pro se petition for a writ of habeas

corpus in this Court pursuant to 28 U.S.C. § 2254 (the “Petition”). (See Pet., ECF

                                         1
No. 1.) In the Petition, Lintz raises claims related to the removal of a witness from

the prosecution’s witness list and the effectiveness of trial counsel. (See id.)

      The matter is now before the Court on Respondent’s motion to dismiss the

Petition as untimely under the one-year statute of limitations applicable to federal

habeas actions. (See Mot. to Dismiss, ECF No. 8.) Lintz filed a timely response to

that motion (see Resp. ECF No. 11), and the parties have submitted supplemental

briefs in support of their arguments (see Supp. Brs., ECF Nos. 13, 16). The Court

has carefully reviewed the Petition and the parties’ briefs, and, for the reasons stated

below, it concludes that the Petition is untimely and must be dismissed.1 However,

the Court grants Lintz a certificate of appealability and leave to proceed in forma

pauperis on appeal.

                                           I

      Lintz’s convictions arise from the shooting deaths of a couple in their home

in Cass County, Michigan on February 5, 2010. Following Lintz’s convictions and

sentencing, he filed an appeal of right with the Michigan Court of Appeals. That

court affirmed his convictions. See People v. Lintz, 2015 WL 1214812 (Mich. Ct.

App. March 17, 2015). Lintz then filed an application for leave to appeal with the



1
 On August 19, 2019, Lintz filed a motion to expand the record. (See Mot., ECF
No. 14.) The Court GRANTS that motion. However, for all of the reasons stated
above, none of the additional documents identified in that motion alter the Court’s
conclusion that Respondent’s motion to dismiss should be granted.

                                           2
Michigan Supreme Court, and that court denied the application on September 29,

2015. See People v. Lintz, 869 N.W.2d 600 (Mich. 2015).

      On November 30, 2016, Lintz filed a motion for relief from judgment with

the state trial court.2 (See ECF No. 9-17.) That court denied the motion on December

16, 2016. (See ECF No. 9-18.) Lintz filed applications for leave to appeal with the

Michigan Court of Appeals and the Michigan Supreme Court. Both courts denied

the applications. See People v. Lintz, No. 338669 (Mich. Ct. App. Aug. 16, 2017);

People v. Lintz, 915 N.W.2d 348 (Mich. 2018).

      Lintz filed the Petition in this Court on September 27, 2018.3 (See Pet., ECF

No. 1.) Respondent thereafter filed the instant motion to dismiss the Petition as



2
  Lintz signed and dated the motion for relief from judgment on November 30, 2016.
(See ECF No. 9-17, PageID.2177.) The state court did not receive the motion for
filing until December 6, 2016. (See id., PageID.2175.) Generally, “[u]nder the
federal prison mailbox rule, a pro se prisoner’s court documents are considered
‘filed’ when he delivers them to prison authorities for mailing.” Shaykin v.
Romanowski, 2016 WL 193381, at *3 (E.D. Mich. Jan. 15, 2016). However, there
is a dispute in this district with respect to whether this rule applies to a motion for
relief from judgment filed in a Michigan state court. Compare Shaykin, 2016 WL
193381, at *5 (applying prison mailbox rule to filing of motion for relief from
judgment in state court) with Smith v. Palmer, 2015 WL 5707105, at *5 (E.D. Mich.
Sept. 29, 2015) (concluding that prison mailbox rule did not apply to motion for
relief from judgment filed in state court). The Court need not resolve this conflict
because even if the Court gives Lintz the benefit of the doubt, and considers his state-
court motion for relief from judgment filed as of November 30, 2016, it would not
change the Court’s analysis or conclusion that the Petition was untimely and that
Lintz is not entitled to equitable tolling of the applicable statute of limitations.
3
  The Petition is dated twice. It is dated both September 5, 2018, and September 27,
2018. (See Pet., ECF No. 1, PageID.14.) But Lintz declared in the Petition that he

                                           3
untimely. (See Mot to Dismiss., ECF No. 8.)            More specifically, Respondent

contends that Lintz failed to the file the Petition within one year from the date on

which Lintz’s convictions became final on direct review. (See id.) Lintz filed a

response to the motion in which he acknowledges that he did not file the Petition

within one year from the date on which his convictions became final. (See Resp.,

ECF No. 11.) But Lintz insists that he is entitled to equitable tolling of the applicable

statute of limitations because (1) he experienced mailing delays in the United States

mail and prison mail systems and (2) he lacks legal knowledge, had limited access

to legal materials, and experienced delays related to assistance he received from his

brother (a non-attorney).

      On June 20, 2019, the Court ordered the parties to file supplemental briefs.

(See Order, ECF No. 12.) Lintz filed a response to that order providing additional

arguments and authority in support of his claim for equitable tolling. (See Lintz

Supp. Br., ECF No. 13.) Respondent filed a reply brief contending that Lintz’s

explanation for his late filing is not worthy of belief and equitable tolling is not

warranted. (See Respondent Reply Br., ECF No. 16.)




did not place the Petition in the prison mail system until September 27, 2018. (See
id.)

                                           4
                                         II

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

codified at 28 U.S.C. § 2241 et seq., became effective on April 24, 1996. Lintz is

subject to AEDPA because his convictions and sentences became final after

AEDPA’s effective date.

      AEDPA includes a one-year period of limitations for habeas petitions brought

by prisoners challenging state court judgments. The statute provides:

      (1) A 1-year period of limitation shall apply to an application for a writ
      of habeas corpus by a person in custody pursuant to the judgment of a
      State court. The limitation period shall run from the latest of--

            (A) the date on which the judgment became final by the
            conclusion of direct review or the expiration of the time for
            seeking such review;

            (B) the date on which the impediment to filing an application
            created by State action in violation of the Constitution or laws of
            the United States is removed, if the applicant was prevented from
            filing by such State action;

            (C) the date on which the constitutional right asserted was
            initially recognized by the Supreme Court, if the right has been
            newly recognized by the Supreme Court and made retroactively
            applicable to cases on collateral review; or

            (D) the date on which the factual predicate of the claim or claims
            presented could have been discovered through the exercise of
            due diligence.

      (2) The time during which a properly filed application for State post-
      conviction or other collateral review with respect to the pertinent
      judgment or claim is pending shall not be counted toward any period of
      limitation under this subsection.

                                          5
28 U.S.C. § 2244(d). A habeas petition filed outside the prescribed time period is

subject to dismissal. See Isham v. Randle, 226 F.3d 691, 694-95 (6th Cir. 2000)

(affirming dismissal of habeas petition filed 13 days late); Wilson v. Birkett, 192

F.Supp.2d 763, 765 (E.D. Mich. 2002) (dismissing untimely filed habeas petition);

see also Julian v. Parish, 2018 WL 6434524, at *3 (E.D. Mich. Dec. 7, 2018)

(dismissing habeas petition as untimely where the petitioner filed post-conviction

motion for relief from judgment one day after the limitations period had expired).

                                         III

                                          A

      Lintz did not file the Petition within AEDPA’s one-year statute of limitations.

That limitations period began to run on December 28, 2015, when Lintz’s

convictions became final on direct review.4 Therefore, absent any tolling of the

statute, Lintz had to file the Petition by no later than December 28, 2016.5

4
 The Michigan Supreme Court denied Lintz leave to appeal on direct review on
September 29, 2015. Lintz’s convictions therefore became final 90 days later, on or
about December 28, 2015. See Jimenez v. Quarterman, 555 U.S. 113, 120 (2009) (a
conviction becomes final when “the time for filing a certiorari petition expires”);
Lawrence v. Florida, 549 U.S. 327, 333 (2007).
5
 2016 was a leap year. “Congress expressed AEDPA’s limitations period in terms
of years, not days, and [] the Sixth Circuit—as well as every other Circuit—therefore
has adopted the ‘anniversary method’ to calculate AEDPA’s statute of limitations.”
Moss v. Winn, 2019 WL 2523550, at *2 (E.D. Mich. June 19, 2019) (citing cases).
Under the “anniversary method,” the AEDPA statute of limitations period expires
on the one-year anniversary of when a petitioner’s conviction became final. See id.
“Several courts have explicitly applied the anniversary method to leap years,

                                          6
      The Petition was subject to a period of statutory tolling under 28 U.S.C.

§ 2244(d)(2). Under that statute, AEDPA’s one-year limitations period is tolled

during the time that a “properly filed application for State post-conviction or other

collateral review with respect to the pertinent judgment is pending….” This tolling

provision applies here because on November 30, 2016, Lintz filed a motion for relief

from judgment with the state trial court. At the time Lintz filed that motion, 338

days of AEDPA’s one-year statute of limitation had elapsed; 28 days remained.

      The state trial court denied Lintz’s motion for relief from judgment, and on

July 27, 2018, the Michigan Supreme Court denied Lintz leave to appeal that

decision. The AEPDA statute of limitations began running again on that day. See

Searcy v. Carter, 246 F.3d 515, 519 (6th Cir. 2001). Thus, Lintz had 28 days, or

until August 24, 2018, to file the Petition. However, Lintz did not file the Petition

until September 27, 2018 – more than a month (34 days) after AEDPA’s one-year

period had expired.




concluding that the petitioner’s time to act expired on the same date a year after the
limitations period began to run.” Id. at *3 (collecting cases). Thus, here, in order to
comply with AEDPA’s statute of limitations, absent any tolling of the statute, Lintz
had to file the Petition by December 28, 2016, 366 days after his convictions became
final. See Leon v. Paris, 2015 WL 4394327, at *2 n.2 (M.D. Tenn. July 16, 2015)
(collecting cases and explaining that “[b]ecause 2012 was a leap year, with 29 days
in February, the Court calculates the one-year limitation period as comprising 366
days”).

                                          7
      The chart below displays the relevant dates related to the filing of the Petition

and the amount of time remaining in the AEDPA one-year statute of limitations:

                 Event                             Date           Days Remaining
                                                                  in AEDPA One-
                                                                  Year Limitations
                                                                       Period
 Lintz’s conviction becomes final on       December 28, 2015            366
  direct review/AEDPA limitations
          period begins to run
   Lintz files motion for relief from      November 30, 2016              28
   judgment in state court/AEPDA
      limitations period is tolled
   Michigan Supreme Court denies               July 27, 2018              28
     leave to appeal on collateral
  review/AEDPA limitations period
         begins running again
     AEDPA one-year statute of              August 24, 2018                0
           limitations expires
  Lintz files the Petition in this Court   September 27, 2018            -34


      As displayed on the chart, Lintz did not timely file the Petition, and it is

therefore subject to dismissal.

                                           B

      Lintz acknowledges that he did not file the Petition within AEDPA’s one-year

statute of limitations. Instead, he urges the Court to hold that the limitations period

was equitably tolled and to deem the Petition timely on that basis. The Court

concludes that equitable tolling is not warranted here.




                                           8
      AEDPA’s one-year statute of limitations is not a jurisdictional bar and is

subject to equitable tolling in certain circumstances. See Holland v. Florida, 560

U.S. 631, 645 (2010). A habeas petitioner is entitled to equitable tolling “only if he

shows ‘(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way’ and prevented timely filing.” Id. at 649

(quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)); see also Robertson v.

Simpson, 624 F.3d 781, 783-84 (6th Cir. 2010). A petitioner has the burden of

demonstrating that he is entitled to equitable tolling. See Allen v. Yukins, 366 F.3d

396, 401 (6th Cir. 2004). “Typically, equitable tolling applie[s] only when a

litigant’s failure to meet a legally-mandated deadline unavoidably arose from

circumstances beyond that litigant’s control.” Jurado v. Burt, 337 F.3d 638, 62 (6th

Cir. 2003) (quoting Graham-Humphreys v. Memphis Brooks Museum of Art, Inc.,

209 F.3d 552, 560 (6th Cir. 2000)).

      Lintz argues that he is entitled to equitable tolling for two reasons: (1) he

encountered unanticipated mailing delays and (2) he filed the Petition with only the

assistance of his brother, who is not an attorney, and he lacked access to certain legal

materials. Neither ground entitles Lintz to equitable tolling.

                                           1

      As an initial matter (and before turning to Lintz’s specific grounds for

equitable tolling), the Court notes that there is a serious question as to whether Lintz



                                           9
acted with reasonable diligence. Lintz waited 338 days after his convictions became

final on direct review to file his motion for relief from judgment with the state trial

court. That left Lintz just 28 days with which to file the Petition after the state courts

completed their review of that request for relief. Lintz does not even attempt to

explain why he allowed 338 days to pass before seeking collateral review in state

court.

                                              2

         Lintz first asserts that he is entitled to equitable tolling because he experienced

certain mailing delays while preparing the Petition with the aid of his brother. Lintz

offers the following timeline of mailings and receipts of mailings: (1) his brother

mailed him a copy of the Petition on July 13, 2018; (2) he received notice that the

mailing was lost/destroyed during the week of July 23, 2018; (3) his brother mailed

him a second copy of the Petition during the week of August 13, 2018; (4) he did

not receive that mailing until the week of September 17, 2018; and (5) he delivered

the Petition to prison officials for mailing on September 27, 2018.

         Lintz has failed to show that any mailing delays are responsible for his

untimely filing. To begin, Lintz has not attempted to explain why it took his brother

roughly three weeks to send him a second copy of the Petition once Lintz learned

that the first version had been lost. Nor has Lintz explained why he waited until

September 28, 2018, to place the Petition in the prison mail after receiving that



                                             10
document nearly ten days earlier. Moreover, Lintz’s timeline of mailings and

receipts is not reliable. For example, Lintz says that he did not receive the second

mailing of the Petition until the week of September 17, 2018, but he dated the

Petition nearly two-weeks earlier: September 5, 2018. (See Pet., ECF No. 1.) Lintz

has not sufficiently explained this discrepancy. Finally, Lintz has not explained how

the alleged mailing delays prevented him from filing a form habeas petition – in lieu

of the particular draft habeas petition with which his brother was assisting – with

this Court before the one-year period expired. For all of these reasons, Lintz has not

persuaded that the Court that he is entitled to equitable tolling based on the alleged

mailing delays.

                                           3

      Lintz next argues that he is entitled to equitable tolling because he is untrained

in the law, is (or was) proceeding with only the assistance of his brother (a non-

lawyer), had limited access to legal materials, and/or was unaware of the statute of

limitations or mistaken about its application. Lintz is not entitled to equitable tolling

on these bases.

      First, Lintz is not entitled to equitable tolling based on his reliance on his

brother. See, e.g., Smith v. Beightler, 49 F. App’x 579, 580-81 (6th Cir. 2002)

(habeas petitioner’s claim that he was nearly blind and had to rely on other inmates

did not warrant tolling); Allison v. Smith, 2014 WL 2217238, at *5 (E.D. Mich. May



                                           11
29, 2014) (citing Beightler and ruling that bad advice from fellow inmate or other

non-lawyers does not warrant equitable tolling); accord Chaffer v. Prosper, 592 F.3d

1046, 1049 (9th Cir. 2010) (state inmate was not entitled to tolling based upon

reliance upon helpers who were transferred or too busy to attend to petition); Gurule

v. Cate, 2012 WL 6147874, at *6 (C.D. Cal. Nov. 6, 2012) (untimeliness not excused

by petitioner’s reliance on family members who were too busy to assist him in

securing counsel). Lintz’s reliance upon his brother “‘does not relieve [him] from

the personal responsibility of complying with’” AEDPA’s limitations period.

Chaffer v. Prosper, 592 F.3d 1046, 1049 (9th Cir. 2010) (quoting Marsh v. Soares,

223 F.3d 1217, 1220 (10th Cir. 2000)).

      Second, Lintz’s pro se status, that he is untrained in the law, and the alleged

unavailability of certain legal materials also do not entitle him to equitable tolling.

These factors are not a kind of “extraordinary circumstances” that entitle a habeas

petitioner to equitable tolling. See Keeling v. Warden, Lebanon Corr. Inst., 673 F.3d

452, 464 (6th Cir. 2012) (pro se status is not an extraordinary circumstance

warranting equitable tolling); Allen, 366 F.3d at 403 (ignorance of the law does not

justify tolling); Cobas v. Burgess, 306 F.3d 441, 444 (6th Cir. 2002) (illiteracy is not

a basis for equitable tolling); Holloway v. Jones, 166 F.Supp.2d 1185, 1189 (E.D.

Mich. 2001) (lack of legal assistance does not justify tolling).




                                          12
      For all of these reasons, Lintz has not persuaded the Court that he is entitled

to equitable tolling of AEDPA’s one-year statute of limitations.6

                                           IV

      For all of the reasons stated above, the Court concludes that the Petition is

untimely and that Lintz is not entitled to equitable tolling of AEDPA’s one-year

statute of limitations. Accordingly, the Court GRANTS Respondent’s motion to

dismiss (ECF No. 8) and DISMISSES the Petition (ECF No. 1) WITH

PREJUDICE.

      Before Lintz may appeal the Court’s decision, the Court must issue him a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A

court may issue a certificate of appealability “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

When a court denies relief on the merits, the substantial showing threshold is met if

the petitioner demonstrates that reasonable jurists would find the court’s assessment

of the claim debatable or wrong. See Slack v. McDaniel, 529 U.S. 473, 484-85

(2000). When a court denies relief on procedural grounds without addressing the

merits, a certificate of appealability should issue if it is shown that jurists of reason


6
  A habeas petitioner may also be entitled to equitable tolling where the petitioner
shows that he is actually innocent. See McQuiggin v. Perkins, 569 U.S. 383, 386
(2013); Souter v. Jones, 395 F.3d 577, 588-90 (6th Cir. 2005). Lintz has not
attempted to make such a showing here. He is therefore not entitled to equitable
tolling on that basis.

                                           13
would find it debatable whether the petitioner states a valid claim of the denial of a

constitutional right, and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. See id. In this case, jurists of reason

could find debatable the Court’s procedural ruling that the Petition is untimely.

Accordingly, the Court GRANTS Lintz a certificate of appealability.

       Finally, the Court finds that an appeal from this decision can be taken in good

faith. See Fed. R. App. P. 24(a). Accordingly, the Court GRANTS Lintz leave to

proceed in forma pauperis on appeal.

       IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE

Dated: March 25, 2020



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 25, 2020, by electronic means and/or
ordinary mail.

                                          s/Holly A. Monda
                                          Case Manager
                                          (810) 341-9764




                                            14
